Name: Commission Regulation (EEC) No 3692/92 of 21 December 1992 amending Regulation (EEC) No 2458/87 laying down provisions for the implementation of Council Regulation (EEC) No 2473/86 on outward processing relief arrangements and the standard exchange system
 Type: Regulation
 Subject Matter: distributive trades;  tariff policy
 Date Published: nan

 No L 374/26 Official Journal of the European Communities 22. 12. 92 COMMISSION REGULATION (EEC) No 3692/92 of 21 December 1992 amending Regulation (EEC) No 2458/87 laying down provisions for the implementation of Council Regulation (EEC) No 2473/86 on outward processing relief arrangements and the standard exchange system THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2473/86 of 24 July 1986 on outward processing relief arrange ­ ments and the standard exchange system ('), and in parti ­ cular Article 27 thereof, Whereas Commission Regulation (EEC) No 2458/87 (2), as last amended by Regulation (EEC) No 3185/90 (3), laid down provisions for the implementation of Regulation (EEC) No 2473/86 ; Whereas the establishment of the internal market on 1 January 1993 will lead to the abolition of controls at intra-Community frontiers ; whereas, in order to give effect to such abolition, it should be made possible to apply for authorization covering exports under the outward processing arrangements from several Member States and to issue authorizations valid in more than one Member State ; whereas it is also necessary to specify which customs authority will accept such applications and issue such authorizations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2458/87 is hereby amended as follows : 1 . Article 2 (1 ) is replaced by the following : ' 1 . Without prejudice to paragraph 4 and the simplified procedures provided for in Articles 14 and 20, applications for authorization shall be made in writing and shall conform to the model set out in Annex I. They shall contain at least the particulars indicated in that Annex. Applications must be signed and dated and shall be presented to the customs authority designated by the Member State where the goods for temporary exportation are located. la. Where it is expected that the goods will be exported from several Member States, application for a single authorization may be made. This application shall be presented to the customs authority designated by the Member State where part of the goods are located. In that case, the application shall include particulars of the sequence of operations and the expected places of temporary exportation.' ; 2. Article 4 ( 1 ) is replaced by the following : ' 1 . Without prejudice to the simplified procedures for issue of the authorization provided for in Articles 14 and 20, authorizations shall be issued by the customs authority to which the application was presented pursuant to Article 2 ( 1 ) ; they shall be made out in writing and shall conform to the model set out in Annex I. They shall contain at least the particulars indicated in that Annex. Authorizations must be signed and dated. la. Where Article 2 ( la) applies, the authorization may not be issued without the agreement of the customs authorities designated by the Member States in which the places indicated in the application are located. The following procedure shall apply : (a) the customs authority to which the application was presented, after satisfying itself that the economic conditions can be considered fulfilled in respect of the planned operation, shall communicate the application and the draft authorization to the other customs authorities concerned ; the said draft shall include, at least, the rate of yield, the approved methods of identification, the customs offices referred to at point 11 of the model authorization in Annex I, if appropriate the customs office responsible for the arrangements ("supervising office") and any simplified procedures used for entry for the arrangements or release for free circu ­ lation under the arrangements as well as the rules to be observed inter alia as regards notification to the supervising office ; (b) the other customs authorities concerned shall notify the existence of any objections as soon as possible, and in any case within two months of the date of communication of the application and draft authorization ; (c) the customs authority referred to in subparagraph (a) may issue the authorization if it has received no information concerning the existence of objec ­ tions to the draft authorization within the period referred to in subparagraph (b) ; (d) the Member State issuing the authorization shall send a copy thereof to all the Member States referred to above . Authorizations issued in this way shall be valid only in the Member States referred to above. The Member States shall communicate, to the Commission, the names and addresses of the customs authorities designated to receive the application and the draft authorization mentioned in subparagraph (a).' Article 2 This Regulation shall enter into force on 1 January 1993. (') OJ No L 212, 2. 8 . 1986, p . 1 . (2) OJ No L 230, 17. 8 . 1987, p. 1 . 0 OJ No L 304, 1 . 11 . 1990, p . 83. 22. 12. 92 Official Journal of the European Communities No L 374/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Christiane SCRIVENER Member of the Commission